ORDER

PER CURIAM.
Glen Jewels (“Appellant”) appeals the denial of his Rule 29.151 motion for post-conviction relief, which was denied following an evidentiary hearing. Appellant sought to vacate his conviction of burglary in the second degree, Section 569.170 RSMo (1994).
We have reviewed the briefs of the parties and the record on appeal and conclude the trial court’s judgment is not clearly erroneous. Rule 29.15(k). An extended opinion would have no precedential value. We have, however, provided a memorandum opinion for the use of the parties only, setting forth the reasons for our decision. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b).

. All rule references are to Mo. R. Civ. P.2000, unless otherwise indicated.